Exhibit 10.1 AMENDMENT NO. 1 NEWPARK RESOURCES, INC. 2 WHEREAS , Newpark Resources, Inc. (hereinafter referred to as the “Company”) has heretofore established the Newpark Resources, Inc. 2008 Employee Stock Purchase Plan (the “Plan”); WHEREAS , capitalized terms not otherwise defined in this Amendment No.1 shall have the same meaning as ascribed thereto in the Plan; WHEREAS , the Company desires to amend the Plan to increase the maximum permissible discount at which Participants may purchase shares of Stock under the Plan from 5% to 15%; WHEREAS, Section 10.1 of the Plan allows the Board to amend the Plan as herein provided, subject to the approval of the stockholders of the Company; and WHEREAS, on June 6, 2013, the stockholders of the Company approved the following amendment to the Plan. NOW, THEREFORE , the Plan is hereby amended effective as of June 6, 2013, and such amendment shall only apply to the Offering Periods beginning on or after June 6, 2013, as follows: 1. Section 2.19 of the Plan is hereby amended by deleting it in its entirety and substituting the following in lieu thereof: “2.19 “ Purchase Price ” shall mean the purchase price designated by the Administrator in the applicable Offering Document (which purchase price shall not be less than 85% of the Fair Market Value of a share of Stock for the Enrollment Date or for the Purchase Date, whichever is lower); provided , however , that, in the event no purchase price is designated by the Administrator in the applicable Offering Document, the purchase price for the Offering Periods covered by such Offering Document shall be 85% of the Fair Market Value of a share of Stock for the Enrollment Date or for the Purchase Date, whichever is lower; provided , further , that the Purchase Price may be adjusted by the Administrator pursuant to Article IX; and provided , further , that the Purchase Price shall not be less than the par value of a share of Stock.” 2.Except as amended hereby, the Plan shall continue in full force and effect and the Plan and this Amendment No. 1 shall be construed as one instrument. IN WITNESS WHEREOF , the Company has caused this instrument to be executed by its duly authorized officer on this 6 th day of June, 2013. ATTEST: COMPANY NEWPARK RESOURCES, INC. /s/ Mark J. Airola By: /s/ Paul L. Howes Mark J. Airola, Secretary Name: Paul L. Howes Title: Chief Executive Officer
